393 U.S. 79 (1968)
CONTINENTAL OIL CO.
v.
UNITED STATES.
No. 206.
Supreme Court of United States.
Decided October 21, 1968.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW MEXICO.
David T. Searls, Harry M. Reasoner, and Lloyd F. Thanhouser for appellant.
Solicitor General Griswold, Assistant Attorney General Zimmerman, and Lawrence W. Somerville for the United States.
PER CURIAM.
Being convinced on the record before us that Malco Refineries, Inc., was not a "failing company," United States v. Third National Bank, 390 U. S. 171, 183 (1968); International Shoe Co. v. FTC, 280 U. S. 291 (1930), and that the record otherwise supports the decree, United States v. Pabst Brewing Co., 384 U. S. 546 (1966), we affirm the judgment of the District Court.
MR. JUSTICE HARLAN, believing that this case involves issues of fact and law which should not be decided without plenary consideration, would note probable jurisdiction and set the case for argument.
MR. JUSTICE MARSHALL took no part in the consideration or decision of this case.